        Case 1:20-cv-00922-SAB Document 3 Filed 07/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9   JASON ERIK SCHMAUS,                                   1:20-cv-00922-SAB (PC)
10                      Plaintiff,
11                                                         ORDER TRANSFERRING CASE TO THE
            v.
                                                           SACRAMENTO DIVISION OF THE
12   P. COVELLO, et al.,                                   EASTERN DISTRICT OF CALIFORNIA

13                      Defendant.
14
            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
15
     U.S.C. § 1983, together with a request to proceed in forma pauperis pursuant to 28 U.S.C.
16

17   § 1915.

18          In his complaint, plaintiff alleges violations of his civil rights by defendants. The alleged

19   violations took place in Amador County, which is part of the Sacramento Division of the United

20   States District Court for the Eastern District of California. Therefore, the complaint should have

21   been filed in the Sacramento Division.
22          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
23   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action
24   will be transferred to the Sacramento Division. This Court will not rule on Plaintiff's request to
25   proceed in forma pauperis.
26          Good cause appearing, IT IS HEREBY ORDERED that:
27          1. This action is transferred to the United States District Court for the Eastern District of
28   California sitting in Sacramento; and
                                                       1
         Case 1:20-cv-00922-SAB Document 3 Filed 07/07/20 Page 2 of 2

 1            2. All future filings shall refer to the new Sacramento case number assigned and shall be

 2   filed at:

 3                                  United States District Court
                                    Eastern District of California
 4                                  501 "I" Street, Suite 4-200
                                    Sacramento, CA 95814
 5
              3. This Court has not ruled on Plaintiff's request to proceed in forma pauperis.
 6

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      July 6, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
